         Case 1:11-cv-02613-NRB Document 797 Filed 09/15/20 Page 1 of 2
                                                                                  KIRBY McINERNEY LLP
                                                            250 Park Avenue, Suite 820, New York, NY 10177
                                                                       Tel. 212.371.6600 Fax. 212.751.2540
                                                                                         WWW.KMLLP.COM




September 15, 2020

VIA ECF & HAND DELIVERY

Honorable Naomi Reice Buchwald
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street – Courtroom 21A
New York, NY 10007-1312

       Re:     In re LIBOR-Based Financial Instruments Antitrust Litig., No. 11 Civ. 2613
               (NRB), Master File No. No. 11 MD 2262 (NRB)

Dear Judge Buchwald:

        As attorneys for the Exchange-Based Plaintiffs (“Plaintiffs”), we are respectfully
submitting herewith for the Court’s consideration in connection with the fairness hearing
scheduled to be held on September 17, 2020, [Proposed] Final Orders for Plaintiffs’ proposed
settlements with Defendants Bank of America Corporation and Bank of America, N.A.
(collectively, “BOA”), Barclays Bank plc (“Barclays”), Citigroup Inc., Citibank, N.A., and
Citigroup Global Markets Inc. (collectively, “Citi”), Deutsche Bank AG, Deutsche Bank Securities
Inc., and DB Group Services (UK) Ltd. (collectively, “Deutsche Bank”), HSBC Bank plc
(“HSBC”), JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A. (collectively, “JPMorgan”)
and Société Générale (“SG”) (collectively “Settlements”). See Exhibits 1-6 hereto.

        The enclosed proposed orders are the same as those previously submitted in connection
with Plaintiffs’ Motion for Final Approval (ECF No. 3141) except: (1) the date of the fairness
hearing (i.e., September 17, 2020) in the first sentence of each proposed order has been filled in;
and (2) the six opt-outs to the Settlements have been listed on Exhibit A to each proposed order.


                                     Respectfully submitted,

         /s/ Christopher Lovell .                         /s/ David E. Kovel    .
      Christopher Lovell                                David E. Kovel
      LOVELL STEWART HALEBIAN                           KIRBY McINERNEY LLP
      61 Broadway, Suite 501                            250 Park Avenue, Suite 820
      New York, New York 10006                          New York, New York 10177
      Telephone: (212) 608-1900                         Telephone: (212) 371-6600
      Email: clovell@lshllp.com                         Email: dkovel@kmllp.com


                                   NEW YORK | CALIFORNIA
          Case 1:11-cv-02613-NRB Document 797 Filed 09/15/20 Page 2 of 2
                                                                        Hon. Naomi Reice Buchwald
                                                                               September 15, 2020
                                                                                                2




         Interim Co-Lead Counsel for Exchange-Based Plaintiffs and the Proposed Class


Encls.

cc:      All Counsel of Record (via ECF)
